Citation Nr: 0836200	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-31 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1960 to September 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2008, 
the veteran appeared in a video conference hearing before the 
undersigned; a transcript of this hearing is included in the 
claims folder.

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Current bilateral hearing loss is related to service noise 
exposure. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

The veteran contends that he has hearing loss due to exposure 
to acoustic trauma during service as a result of his military 
occupational specialty and his various duties.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as sensorineural hearing loss did not manifest to a 
compensable degree within a year of service discharge.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service treatment records are negative for complaints or 
findings of hearing loss.  The September 1959 enlistment 
examination noted the following pure tone thresholds, in 
decibels:    




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
10 (20)

0 (5)
LEFT
5 (20)
5 (15)
5 (15)

-5 (0)

NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the first figures of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

Examination reports in September 1960 and in September 1962 
at service discharge noted whispered voice was 15/15.  

The veteran currently has hearing loss as noted in an August 
2008 VA audiogram.  The following pure tone thresholds, in 
decibels, were noted:    




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
60
70
LEFT
30
25
25
30
55

The audiologist opined the veteran's military noise exposure 
was more likely as not a contributing factor to his hearing 
impairment.  

The Board also notes that the veteran's Form DD 214 shows 
that he was a hydraulic brakeman in the Navy.  The veteran 
testified that he did not have noise exposure after service.

Based on the evidence of record, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for bilateral hearing loss has been established.  
The veteran's current hearing loss has been shown to be 
related to service noise exposure.  Thus, the criteria for 
service connection for hearing loss have been met. 


ORDER

Service connection for bilateral hearing loss is allowed, 
subject to the regulations governing the award of monetary 
benefits.


REMAND

VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002), 38 
C.F.R. § 3.159(c)(4)(i) (2007).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

As noted above, the veteran contends that he has tinnitus due 
to exposure to acoustic trauma during service as a result of 
his military occupational specialty and his various duties.  
His Form DD 214 shows that he was a hydraulic brakeman in the 
Navy.  The veteran testified that he did not have noise 
exposure after service.  

Service treatment records are negative for any complaints of 
tinnitus.  Likewise, the medical evidence in the record 
currently does not show a diagnosis of tinnitus.  On remand, 
the veteran should be afforded an audiological examination to 
determine whether he has tinnitus, and if so, to determine if 
it is related to service. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA audiological examination to 
determine the nature and etiology of 
any tinnitus.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

If tinnitus is found, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it is related to service.  
The rationale for all opinions 
expressed must also be provided.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim on 
appeal.  If further action remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and allow them an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


